                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Williams T. Benton,                         )       C/A No. 0:17-cv-00008-DCC
                                            )
                                 Plaintiff, )
                                            )
vs.                                         )
                                            )           ORDER
Commissioner of Social Security,            )
                                            )
                                 Defendant. )
_____________________________________ )


       On March 6, 2020, counsel for Plaintiff, filed a motion for attorney’s fees pursuant

to 42 U.S.C. § 406(b). ECF No. 32. In the motion, counsel requests reimbursement for

representation provided in the above-referenced case in the amount $22,800.00. Id.

Plaintiff’s counsel previously received an attorney fee award under the Equal Access to

Justice Act (“EAJA”), 42 U.S.C. § 2412, in the amount of $7,000.00. ECF No. 30.

Counsel agrees that any attorney fees awarded under § 406(b)(1) are subject to offset by

a previous EAJA attorney fee award and the lesser of the two amounts must be refunded

to the plaintiff. On March 31, 2020, Defendant filed a response in support of Plaintiff’s

motion and requested that the Court authorize a payment to Plaintiff’s counsel in the

amount of $22,800.00. ECF No. 33.

       Title 42 U.S.C. § 406(b)(1)(A) provides that “[w]henever a court renders a judgment

favorable to a claimant . . . who was represented before the court by an attorney, the court

may determine and allow as part of its judgment a reasonable fee for such representation,

not in excess of 25 percent of the total of the past-due benefits to which the claimant is
entitled by reason of such judgment.” 42 U.S.C. § 406(b)(1)(A). The Supreme Court has

held that § 406(b) sets a statutory ceiling for attorney fees in social security cases of 25

percent of past-due benefits and calls for court review of contingency fee agreements to

assure that the agreement yields reasonable results in particular cases. Gisbrecht v.

Barnhart, 535 U.S. 789, 807 (2002). Contingency fee agreements are unenforceable to

the extent that they provide for fees exceeding 25 percent of the past-due benefits.

Gisbrecht, 535 U.S. at 807. When the contingency fee agreement and requested fee do

not exceed 25 percent of the past-due benefits, “the attorney for the successful claimant

must show that the fee sought is reasonable for the services rendered.” Id. Even where

the requested fee does not exceed 25 percent of past-due benefits, “a reduction in the

contingent fee may be appropriate when (1) the fee is out of line with the ‘character of the

representation and the results . . . achieved,’ (2) counsel’s delay caused past-due benefits

to accumulate ‘during the pendency of the case in court,’ or (3) past-due benefits ‘are

large in comparison to the amount of time counsel spent on the case’” (i.e., the “windfall”

factor). Mudd v. Barnhart, 418 F.3d 424, 428 (4th Cir. 2005) (citing Gisbrecht, 535 U.S.

at 808).

       As required by 42 U.S.C. § 406(b), the amount requested by counsel is not greater

than 25 percent of the past-due benefits recovered by Plaintiff. The Court has reviewed

the motion, counsel's fee petition, and the accompanying fee agreement and finds that

the request is reasonable.

       Accordingly, Plaintiff's Motion for Attorney's Fees pursuant to the Social Security

Act, 42 U.S.C. § 406(b) [32] is GRANTED in the amount of $22,800. Plaintiff's counsel
is directed to return $7,000.00 previously awarded under the EAJA to Plaintiff after he

receives the payment of the § 406(b) fees.

      IT IS SO ORDERED.

                                                     s/ Donald C. Coggins, Jr.
                                                     United States District Judge
April 14, 2020
Spartanburg, South Carolina
